United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2302
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Jose Manuel Garcia-Garcia, also        *   [UNPUBLISHED]
known as Jose Garcia-Garcia, also      *
known as Javier Pena-Pena, also known *
as Jonathan Samaniego-Lopez, also      *
known as Emilio Aguilar-Fuentez, also *
known as Javier Garcia-Pena, also      *
known as Juan Natalio Luna-Pena, also *
known as Enrique Salsedo,              *
                                       *
            Appellant.                 *
                                  ___________

                        Submitted: December 7, 2001

                              Filed: December 13, 2001
                                   ___________

Before WOLLMAN, Chief Judge, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Jose Manuel Garcia-Garcia pleaded guilty to illegal reentry following
deportation after conviction for an aggravated felony, in violation of 8 U.S.C.
§ 1326(a) and (b)(2), and the district court1 sentenced him to 77 months imprisonment
and 2 years supervised release. On appeal, counsel has moved to withdraw under
Anders v. California, 386 U.S. 738 (1967), and filed a brief arguing that Garcia-
Garcia should have received a downward departure because he took extraordinary
actions in accepting responsibility.

       At sentencing, the district court acknowledged its authority to depart, and thus
its discretionary decision not to depart under the circumstances in this case is
unreviewable. See United States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000).

       Moreover, following our independent review, see Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the sentence, and we
grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                          -2-